DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a Final Office Action in response to communications received January 06, 2021.  Claims 3-4, 10-11 and 15 have been canceled. Claims 1, 5, 8 and 12 have been amended.  No new claims have been added.  Therefore, claims 1-2, 5-9 and 12-14 are pending and addressed below.
Response to Amendment/Argument
Specification
The amendments submitted 01/06/2021 have been reviewed and entered. 
Claim Rejections - 35 USC § 101
Applicant's arguments filed January 06, 2021 have been fully considered but they are not persuasive. 
(1)  In the remarks applicant argues that claim 1 recites additional elements that integrate the exception into a practical application.  Specifically, the claim recites the limitations makes the conclusory statement that the method of claim 1 as a whole, is directed to a particular improvement in card registration using information registered by another device, without requiring a user to input card information for card registration.  Conclusory statements are not persuasive.  Applicant has not pointed to what in the claimed subject matter is directed toward indications of patent eligible subject matter set forth in the USPTO 101 2019 guidance.  Applicant has not explained how improving 
(2)  In the remarks applicant argues that under step 2B guidelines the claimed subject matter is non-conventional and non-generic arrangement of known conventional pieces-pointing to Bascom Global Internet v AT&T where Bascom held that a particular arrangement of elements is a technical improvement of conventional pieces is patent eligible.  Applicant argues that the claimed limitations are directed toward improvements in card registration which is not disclosed in prior art references. Applicant makes the conclusory statement that the claimed features are directed toward technical solutions with regard to technical problems presented in the area of electronic device technology, providing the required significantly more for patent eligibility.   The examiner respectfully disagrees.  Bascom is not applicable with respect to the current application.  Bascom’s filtering system provides a technical solution to a problem rooted in technology as it avoids being “modified or thwarted by a computer literate end-user,” and avoids being installed on and dependent on “individual end-user hardware and operating systems” or “tied to a single local area network or a local server platform” by installing the filter at the ISP server. Id. at 2:1– 12, 2:23–35, 2:55–65. The claimed filtering tool retains the advantage of a filtering tool that is located on each local computer which enables individuals to customize how requests for Internet content from their own computers are filtered instead of having a universal set of filtering rules applied to everyone’s requests. Id. at 2:52–65.  This is not the case of the current application as the claimed process is not providing a technical solution to a problem rooted in technology, but rather directed toward a user performing a procedure of registering a card to a server where the 
Recording, transmitting, and archiving digital images by use of conventional or generic technology in a nascent but well-known environment, without any assertion that the invention reflects an inventive solution to any problem presented by combining a camera and a cellular telephone, TLI Communications, 823 F.3d at 611-12, 118 USPQ2d at 1747

Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." 
Electronic recordkeeping, Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 225, 110 USPQ2d 1984 (2014) (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log);
Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93

The wherein clauses does not impact the transmitting/receiving/storing functions.  Rather the wherein clause “the first electronic device provides a first payment service by internet working with the first payment server through a first application” and “the second electronic device provides a second payment service by internetworking with the second payment server through a second application” limits the information provided between devices by using internet working with a first and second application.  
(3)  In the remarks applicant argues that based on “A streamlined eligibility analysis can be used for a claim that may or may not recite a judicial exception but, when viewed as a whole, clearly does not seek to tie up any judicial exception such that others cannot practice it. Such claims do not need to proceed through the full analysis herein as their eligibility will be self-evident.”  The examiner respectfully disagrees with the premise of applicant’s argument.  The streamlined analysis does not negate the validity of analysis applied using the step 2A prong 1, prong 2 and 2B as set forth in the 2019 USPTO 101 guidance.  Under the full analysis the claimed subject matter is patent ineligible.  With respect to lack of preemption, preemption is not a stand-alone determination of statutory content. Alice, 134 S. Ct at 2354. For this reason, questions on preemption are inherent in and resolved by the § 101 analysis. The concern is that "patent law not inhibit further discovery by improperly tying up the future use of these building blocks of human ingenuity." Id. (internal quotations omitted). In other words, patent claims should not prevent the use of the basic building blocks of technology—abstract ideas, naturally occurring phenomena, and natural laws. While preemption may signal patent ineligible subject matter, the absence of complete preemption does not demonstrate patent eligibility. In this case, Sequenom's attempt to limit the breadth of the claims by showing alternative uses of cffDNA outside of the scope of the claims does not change the conclusion that the claims are directed to patent ineligible subject matter. Where a patent's claims are deemed only to disclose patent ineligible subject matter under the Mayo framework, as they are in this case, preemption concerns are fully addressed and made moot.Ariosa Diagnostics, Inc. v. Sequenom, Inc., 2015 U.S. App. LEXIS 9855, 17-18 (Fed. Cir. June 12, 2015)
With regard to preemption, the issue of the current claimed subject matter is that the limitations are directed to an abstract idea and fails the Mayo/Alice step one and step two analysis.  Accordingly lack of preemption is not sufficient alone.  The rejection is maintained. 
(4)  In the remarks applicant argues that the claimed limitations as amended cannot be derived from any of the cited references or combination thereof and “clearly do not seek to tie up any judicial exception such that others cannot practice it.”.  The examiner is repeating argument (3) above with respect preemption.  See response above.  With respect to the prior art references argument, lack of prior art reference under 35 USC 103, is not a criteria of the 2019 USPTO 101 guidance of patent eligibility.   The rejection is maintained. 
Claim Rejections - 35 USC § 102
Applicant’s cancellation of claim 15 is sufficient to overcome the 102 rejection set forth in the previous Office Action.  The examiner withdraws the 102 rejection. 
Claim Rejections - 35 USC § 103
Applicant's arguments filed January 06, 2021 have been fully considered but they are not persuasive. 
(1)  In the remarks applicant argues that the prior art reference Hagey fails to disclose transmitting, to a financial company server, the card registration request of the first electronic device based on received card information from the second payment server, without receiving a user input inputting the card information ...  Applicant’s argument is moot since the prior art Hagey teaches “transmitting, to a financial company server, the card registration request of the first electronic device based on received card information from the second payment server” and Kalgi teaches the limitation “transmitting, to a financial company server, the card registration request of the first electronic device based on received card information from the second payment server, without receiving a user input inputting the card information”.  See rejection below. 
(2)  In the remarks applicant argues that the prior art reference Hagey fails to teach “
wherein the first payment server and the second payment server perform the different user authentication each other”, the examiner disagrees.  The prior art Hagey teaches para 0039 wherein the prior art teaches issued accounts with respective merchants but not other merchants, para 0047 wherein the prior art teaches merchants payment processing system associated with merchant transaction terminal.  See rejection below.
(3)  In the remarks applicant argues that the prior art Kalgi adds nothing to cure the deficiencies of Hagey as applied against independent claims 1 and 8. The examiner respectfully disagrees.  The prior art Kalgi teaches with respect to the negative limitation pre-populating card registration data.  The prior art Kalgi teaches- para 0138 wherein the prior art teaches an enrollment page with a pre-fill service to pre-populate information necessary for enrollment.
With respect to the limitation “wherein the first payment server and the second payment server perform the different user authentication each other”, the prior art Kalgi provides supporting evidence- para 0088, wherein the prior art teaches plurality of merchants and account creation with individual merchants, para 0126, para 0175.  See rejection below. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 1 and 8 recite “wherein the first payment server and the second payment server perform the different user authentication each other.”  The quoted wherein clause is not clear if the payment servers perform user authentication for each other or different user authentications, or that there are different payment systems for different merchants. For the purposes of compact prosecution, the wherein clause has been interpreted as different payment systems for different merchants. Claims 2, 5-7, 9, and 12-14 are rejected based on their respective dependencies on claims 1 and 8.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2, 5-9 and 12-14 are rejected under 35 U.S.C. § 101 because the instant application is directed to non-patentable subject matter.  Specifically, the claims are directed toward at least one judicial exception without reciting additional elements that amount to significantly more than the judicial exception.  The rationale for this determination is in accordance with the guidelines of USPTO, applies to all statutory categories, and is explained in detail below.
In reference to Claims 1-2 and 5-7:
STEP 1. Per Step 1 of the two-step analysis, the claims are determined to include a payment server, as in independent Claim 1 and the dependent claims. Such methods fall under the statutory category of "machine." Therefore, the claims are directed to a statutory eligibility category.
STEP 2A Prong 1. The claimed invention is directed to an abstract idea without significantly more. Machine claim 1 recites a method to receive a request, request to provide information, receive card information, transmit a request, receive registration result, transmit request and store information.  The claimed limitations which under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic servers. That is, other than reciting a second payment server, nothing in the claim element precludes the step from practically being performed in the mind.  The steps recite steps receiving and transmitting mimic mental processes of observation and communication, where the data interpretation is perceptible only in the human mind. See In re TLI Commc'ns LLC Patent Litig., 823 F.3d 607, 611 (Fed. Cir. 2016); FairWarning IP, LLC v. Iatric Sys., Inc., 839 F.3d 1089, 1093-94 (Fed. Cir. 2016)  
Furthermore, when considered as a whole the claimed subject matter is directed toward card registration process where information is transmitted and received in the realm of financial related activity.  Such concepts can be found in the abstract category of commercial interactions.   These concepts are enumerated in Section I of the 2019 revised patent subject matter eligibility guidance published in the federal register (84 FR 50) on January 7, 2019) is directed toward abstract category of mental processes and organizing human activity.  
STEP 2A Prong 2: The identified judicial exception is not integrated into a practical application because the claims recite a process at a first server steps including (1) receive card registration request, (2) request to provide information (3) receive card information (4) transmit registration request (5) receive card information (6) transmit registration result and (7) store information.    The functions are is recited at a high-level of generality such that it amounts to no more than applying the exception using generic computer components.  Taking the claim elements separately, the operation performed at the first server at each step of the process is purely in terms of results desired and devoid of implementation of details.  Technology is not integral to the process as the claimed subject matter is so high level that a human could be performing the determining steps.   Furthermore, the claimed steps do not provide an operation that could be considered as sufficient to provide a technological implementation or application of/or improvement to this concept (i.e. integrated into a practical application).   
Limitations (1)-(6) are directed an insignificant extra solution activity of receiving, transmitting and storing data.  The wherein clause does not limit the recited functions of the first payment server and second payment server but instead limits the first device and second device to provide a payment service via internet working with the first and second payment server through a first and second application respectively.   These limits of the wherein clause do not limit the functions of the first and second payment server recited in the claims as the limits are not directed toward the functions recited. Rather the wherein clause is directed toward limiting the payment services between the device and payment server via a network interface such as for example an API.  The limitations are not to provide a payment service, but rather to provide a process for card registration.  Accordingly the wherein clause is not directed toward limiting the card registration process.  With respect to the wherein limitation “wherein the first payment, server and die second payment server perform the different user authentication each other” does not limit any of the recited function as there is no recitation of a process directed toward authenticating users. 
In addition, when the claims are taken as a whole, as an ordered combination, the combination of steps does not add “significantly more” by virtue of considering the steps as a whole, as an ordered combination. This is because the combination of parts is not directed technology but rather directed toward receiving and transmitting data related to card registration.  Accordingly the claimed subject matter fails to provide additional elements or combination or elements to apply or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception.  The method claims simply recite the concept of receiving and transmitting data related to card registration.  
The integration of elements do not improve upon technology or improve upon computer functionality or capability in how computers carry out one of their basic functions.  The integration of elements do not provide a process that allows computers to perform functions that previously could not be performed. The integration of elements do not provide a process which applies a relationship to apply a new way of using an application.  The instant application, therefore, still appears only to implement the abstract idea to the particular technological environments apply what generic computer functionality in the related arts.  The steps are still a combination made to receive and transmit request and data related to card registration.  The additional steps only add to those abstract ideas using generic functions, and the claims do not show improved ways of, for example, a particular technological function for performing the receiving/transmitting of data that could then be pointed to as being “significantly more” than the abstract ideas themselves. Moreover, Examiner was not able to identify any technical process that goes beyond the identified abstract idea determined above, which, when considered in the ordered combination with the other steps, could have transformed the nature of the abstract idea previously identified.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
STEP 2B; The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to concepts of the abstract idea into a practical application. 
The additional elements recited in the claim beyond the abstract idea include a first payment server comprising a processor, a memory and communication module –is purely functional and generic.  Nearly every server comprising a processor and communication module that is capable of performing the basic functions to receive and transmit request and data recited
Taking the claim elements separately, the function performed by the computer at each step of the process is purely conventional. Using a server to receive and transmit data ----are some of the most basic functions of a computer/server. All of these server functions are generic, routine, conventional computer activities that are performed only for their conventional uses. See Elec. Power Grp. v. Alstom S.A., 830 F.3d 1350, 1353 (Fed. Cir. 2016). Also see In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1316 (Fed. Cir. 2011).  Absent a possible narrower construction of the terms “receive...request”, “request to provide information”, “receive...information”, “transmit ... request”, “receive ... information”, “transmit registration result” and “store...information” are functions can be achieved by any general purpose computer without special programming.   None of these activities are used in some unconventional manner nor do any produce some unexpected result.  In short, each function does no more than require a generic computer to perform generic computer functions. 
As to the data operated upon, "even if a process of collecting and analyzing information is 'limited to particular content' or a particular 'source,' that limitation does not make the collection and analysis other than abstract." SAP America, Inc. v. Invest Pic LLC, 898 F.3d 1161, 1168 (Fed. Cir. 2018).  Considered as an ordered combination, the computer components of Applicant’s claimed functions add nothing that is not already present when the steps are considered separately. The sequence of data reception-analysis modification-transmission is equally generic and conventional. See Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 715 (Fed. Cir. 2014) (sequence of receiving, selecting, offering for exchange, display, allowing access, and receiving payment recited as an abstraction), Inventor Holdings, LLC v. Bed Bath & Beyond, Inc., 876 F.3d 1372, 1378 (Fed. Cir. 2017) (sequence of data retrieval, analysis, modification, generation, display, and transmission), Two-Way Media Ltd. v. Comcast Cable Communications, LLC, 874 F.3d 1329, 1339 (Fed. Cir. 2017)  The recited sequence of receiving, requesting to provide information, receiving card information, transmitting a request, receiving registration result, transmitting request and storing information is directed toward performing the abstract idea. The ordering of the steps is therefore ordinary and conventional. The analysis concludes that the claims do not provide an inventive concept because the additional elements recited in the claims do not provide significantly more than the recited judicial exception.
According to 2106.05 well-understood and routine processes to perform the abstract idea is not sufficient to transform the claim into patent eligibility. 
The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." 

With respect to the wherein clauses –internet working applications are well known and understood.  As evidence that API’s are well known and understood the examiner provides:
US Pub No. 20120290477 A1 by Clausen et al, US Patent No. US 9317841 B2 by Olliphant et al; US 20120136781 A1 by Fridman et al; US 20130151414 A1 by Zhu et al
The instant application, therefore, still appears to only implement the abstract ideas to the particular technological environments using what is generic components and functions in the related arts.  The claim is not patent eligible.
The remaining dependent claims—which impose additional limitations—also fail to claim patent-eligible subject matter because the limitations cannot be considered statutory. In reference to claims 2 and 5-7 these dependent claim have also been reviewed with the same analysis as independent claim 1. The dependent claim(s) have been examined individually and in combination with the preceding claims, however they do not cure the deficiencies of claim 1. Where all claims are directed to the same abstract idea, “addressing each claim of the asserted patents [is] unnecessary.” Content Extraction & Transmission LLC v. Wells Fargo Bank, Nat 7 Ass ’n, 776 F.3d 1343, 1348 (Fed. Cir. 2014). If applicant believes the dependent claims 2 and 5-7 are directed towards patent eligible subject matter, they are invited to point out the specific limitations in the claim that there are directed towards patent eligible subject matter.
In reference to Claims 8-9 and 12-14:
STEP 1. Per Step 1 of the two-step analysis, the claims are determined to include a method, as in independent Claim 8 and the dependent claims. Such methods fall under the statutory category of "process." Therefore, the claims are directed to a statutory eligibility category.
STEP 2A Prong 1. The claimed invention is directed to an abstract idea without significantly more. Method claim 8 recites a method to receiving ... request, transmitting ...request, receiving ...information,  transmitting... request, receiving...registration result, transmitting ...registration result...and storing...information.  The claimed limitations which under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic servers. That is, other than reciting a second payment server, nothing in the claim element precludes the step from practically being performed in the mind.  The steps recite steps receiving and transmitting mimic mental processes of observation and communication, where the data interpretation is perceptible only in the human mind. See In re TLI Commc'ns LLC Patent Litig., 823 F.3d 607, 611 (Fed. Cir. 2016); FairWarning IP, LLC v. Iatric Sys., Inc., 839 F.3d 1089, 1093-94 (Fed. Cir. 2016)  
Furthermore, when considered as a whole the claimed subject matter is directed toward card registration process where information is transmitted and received in the realm of financial related activity.  Such concepts can be found in the abstract category of commercial interactions.   These concepts are enumerated in Section I of the 2019 revised patent subject matter eligibility guidance published in the federal register (84 FR 50) on January 7, 2019) is directed toward abstract category of mental processes and organizing human activity.  
STEP 2A Prong 2: The identified judicial exception is not integrated into a practical application because the claims recite a process at a first server steps including (1) receiving card registration request, (2) transmitting a request for information (3) receiving card information and (4) transmitting card registration request (5) receiving ...registration result (6) transmitting ...registration result and (7) storing information.    The functions are is recited at a high-level of generality such that it amounts to no more than applying the exception using generic computer components.  Taking the claim elements separately, the operation performed at the first server at each step of the process is purely in terms of results desired and devoid of implementation of details.  Technology is not integral to the process as the claimed subject matter is so high level that a human could be performing the determining steps.   Furthermore, the claimed steps do not provide an operation that could be considered as sufficient to provide a technological implementation or application of/or improvement to this concept (i.e. integrated into a practical application).   
Limitations (1)-(6) are directed an insignificant extra solution activity of receiving, transmitting and storing data.  The wherein clause does not limit the recited functions of the first payment server and second payment server but instead limits the first device and second device to provide a payment service via internet working with the first and second payment server through a first and second application respectively.   These limits of the wherein clause do not limit the functions of the first and second payment server recited in the claims as the limits are not directed toward the functions recited. Rather the wherein clause is directed toward limiting the payment services between the device and payment server via a network interface such as for example an API.  The limitations are not to provide a payment service, but rather to provide a process for card registration.  Accordingly the wherein clause is not directed toward limiting the card registration process.  With respect to the wherein limitation “wherein the first payment, server and die second payment server perform the different user authentication each other” does not limit any of the recited function as there is no recitation of a process directed toward authenticating users. 
In addition, when the claims are taken as a whole, as an ordered combination, the combination of steps does not add “significantly more” by virtue of considering the steps as a whole, as an ordered combination. This is because the combination of parts is not directed technology but rather directed toward receiving and transmitting data related to card registration.  Accordingly the claimed subject matter fails to provide additional elements or combination or elements to apply or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception.  The method claims simply recite the concept of receiving and transmitting data related to card registration.  
The integration of elements do not improve upon technology or improve upon computer functionality or capability in how computers carry out one of their basic functions.  The integration of elements do not provide a process that allows computers to perform functions that previously could not be performed. The integration of elements do not provide a process which applies a relationship to apply a new way of using an application.  The instant application, therefore, still appears only to implement the abstract idea to the particular technological environments apply what generic computer functionality in the related arts.  The steps are still a combination made to receive and transmit request and data related to card registration.  The additional steps only add to those abstract ideas using generic functions, and the claims do not show improved ways of, for example, a particular technological function for performing the receiving/transmitting of data that could then be pointed to as being “significantly more” than the abstract ideas themselves. Moreover, Examiner was not able to identify any technical process that goes beyond the identified abstract idea determined above, which, when considered in the ordered combination with the other steps, could have transformed the nature of the abstract idea previously identified.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
STEP 2B; The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to concepts of the abstract idea into a practical application. 
The additional elements recited in the claim beyond the abstract idea include a first payment server –is purely functional and generic.  Nearly every server is capable of performing the basic functions to receive and transmit request and data recited
Taking the claim elements separately, the function performed by the computer at each step of the process is purely conventional. Using a server to receive and transmit data ----are some of the most basic functions of a computer/server. All of these server functions are generic, routine, conventional computer activities that are performed only for their conventional uses. See Elec. Power Grp. v. Alstom S.A., 830 F.3d 1350, 1353 (Fed. Cir. 2016). Also see In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1316 (Fed. Cir. 2011).  Absent a possible narrower construction of the terms “receiving”, “transmitting”, and “storing” ... are functions can be achieved by any general purpose computer without special programming"). None of these activities are used in some unconventional manner nor do any produce some unexpected result.  In short, each step does no more than require a generic computer to perform generic computer functions. 
As to the data operated upon, "even if a process of collecting and analyzing information is 'limited to particular content' or a particular 'source,' that limitation does not make the collection and analysis other than abstract." SAP America, Inc. v. Invest Pic LLC, 898 F.3d 1161, 1168 (Fed. Cir. 2018).  Considered as an ordered combination, the computer components of Applicant’s claimed functions add nothing that is not already present when the steps are considered separately. The sequence of data reception-analysis modification-transmission is equally generic and conventional. See Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 715 (Fed. Cir. 2014) (sequence of receiving, selecting, offering for exchange, display, allowing access, and receiving payment recited as an abstraction), Inventor Holdings, LLC v. Bed Bath & Beyond, Inc., 876 F.3d 1372, 1378 (Fed. Cir. 2017) (sequence of data retrieval, analysis, modification, generation, display, and transmission), Two-Way Media Ltd. v. Comcast Cable Communications, LLC, 874 F.3d 1329, 1339 (Fed. Cir. 2017)    The recited sequence of receiving ... request, transmitting ...request, receiving ...information,  transmitting... request, receiving...registration result, transmitting ...registration result...and storing...information is directed toward performing the abstract idea. The ordering of the steps is therefore ordinary and conventional. The analysis concludes that the claims do not provide an inventive concept because the additional elements recited in the claims do not provide significantly more than the recited judicial exception.
According to 2106.05 well-understood and routine processes to perform the abstract idea is not sufficient to transform the claim into patent eligibility. 
The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." 

With respect to the wherein clauses –internet working applications are well known and understood.  As evidence that API’s are well known and understood the examiner provides:
US Pub No. 20120290477 A1 by Clausen et al, US Patent No. US 9317841 B2 by Olliphant et al; US 20120136781 A1 by Fridman et al; US 20130151414 A1 by Zhu et al

The instant application, therefore, still appears to only implement the abstract ideas to the particular technological environments using what is generic components and functions in the related arts.  The claim is not patent eligible.
The remaining dependent claims—which impose additional limitations—also fail to claim patent-eligible subject matter because the limitations cannot be considered statutory. In reference to claims 9 and 12-14 these dependent claim have also been reviewed with the same analysis as independent claim 8. The dependent claim(s) have been examined individually and in combination with the preceding claims, however they do not cure the deficiencies of claim 8. Where all claims are directed to the same abstract idea, “addressing each claim of the asserted patents [is] unnecessary.” Content Extraction & Transmission LLC v. Wells Fargo Bank, Nat 7 Ass ’n, 776 F.3d 1343, 1348 (Fed. Cir. 2014). If applicant believes the dependent claims 9 and 12-14 are directed towards patent eligible subject matter, they are invited to point out the specific limitations in the claim that there are directed towards patent eligible subject matter.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub No. 2014/0046744 A1 by Hagey (Hagey), and further in view of US Pub No. 2015/0019944 A1 by Kalgi (Kalgi)
In reference to Claim 1:
Hagey teaches:
(Currently Amended) A first payment server [transaction handler] ((Hagey) in at least Abstract) comprising: 
a communication module ((Hagey) in at least para 0041-0042, para 0052, para 0063-0064); 
a memory ((Hagey) in at least para 0085, para 0099); and 
a processor ((Hagey) in at least para 0047, para 0061) configured to:...
request a second payment server [issuer] to provide card information on a card, which is registered by a second electronic device [mobile], in association with the account information ((Hagey) in at least para 0106-0108, para 0112);
receive card information from the second payment server ((Hagey) in at least par 0106-0108, para 0112); and
transmit, to a financial company server, the card registration request of the first electronic device based on the received card information ((Hagey) in at least par 0106-0108, para 0112), ... 
store, in the memory, the card information result from the financial company server ((Hagey) in at least para 0040, para 0045, para 0099, para 0105-0106, para 0112, para 0118) ... wherein the second electronic device provides a second payment service by internet working with the second payment server through a second application ((Hagey) in at least para 0103, para 0120), and wherein the first payment server and the second payment server perform the different user authentication each other ((Hagey) in at least para 0039 wherein the prior art teaches issued accounts with respective merchants but not other merchants, para 0047 wherein the prior art teaches merchants payment processing system associated with merchant transaction terminal, para 0224, para 0312)
Hagey does not explicitly teach:
receive a card registration request including account information from a first electronic device 
transmit, ... the card registration request of the first electronic device based on the received card information, ... without receiving a user input inputting the card information 
receive a card registration result for the financial server ...
transmit the card registration result to the first electronic device; and
wherein the first electronic device provides a first payment service by internet working with the first payment server through a first application,
 Kalgi teaches:
receive a card registration request including account information from a first electronic device ((Kalgi)in at least para 0152 wherein the prior art teaches the utilizing user computer to login to wallet account to add a card to the mobile wallet account of the mobile device);
request a second payment server [issuer server] to provide card information on a card, which is registered by a second electronic device [mobile device], in association with the account information ((Kalgi) in at least para 0070-0073);
receive card information from the second payment server [issuer] ((Kalgi) in at least para 0070-0073); and
transmit, to a financial company server [wallet server], the card registration request of the first electronic device based on the received card information ((Kalgi) in at least para 0070-0071, para 0152-0153), from the second payment server, without receiving a user input inputting the card information ((Kalgi) in at least para 0138 wherein the prior art teaches an enrollment page with a pre-fill service to pre-populate information necessary for enrollment, para 0140, para 0145, para 0152-0153, para 0203, para 0321); 
receive a card registration result for the financial server ((Kalgi) in at least Fig. 12A; para 0121, para 0144-0145);
transmit the card registration result to the first electronic device ((Kalgi) in at least Fig. 12A; para 0121, para 0144-0145); and
store, in the memory, the card information result from the financial company server ((Kalgi) in at least para 0110-0111, para 0114, para 0117, para 0144), wherein the first electronic device [HAP] provides a first payment service by internet working with the first payment server through a first application ((Kalgi) in at least para 0052, para 0053-0054, para 0091), and wherein the second electronic device provides a second payment service by internet working with the second payment server through a second application ((Kalgi) in at least para 0072, para 0181), and wherein the first payment server and the second payment server perform the different user authentication each other ((Kalgi) in at least para 0050, para 0070, para 0074, para 0078-0079, para 0083-0084, para 0088, wherein the prior art teaches plurality of merchants and account creation with individual merchants, para 0117, para 0120, para 0126, para 0175)
Both Hagey and Kalgi are directed toward registering cards in mobile device wallets.  Kalgi teaches the motivation of an embodiment where user computer is utilized to login to wallet account in order to add a card to the mobile wallet account of the mobile device.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the registration of cards process to a mobile wallet of Hagey to include utilizing a user computer to start the registration of card process of Kalgi since Kalgi teaches the motivation of an embodiment where user computer is utilized to login to wallet account in order to add a card to the mobile wallet account of the mobile device.
Both Hagey and Kalgi are directed toward registering cards in mobile device wallets.  Kalgi teaches the motivation of during an enrollment process of pre-populating information necessary for card enrollment into a form for enrollment for an advantage to the customer.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the registration of cards process to a mobile wallet of Hagey to include the population function of Kalgi since Kalgi teaches the motivation of during an enrollment process of pre-populating information necessary for card enrollment into a form for enrollment for an advantage to the customer.  
Both Hagey and Kalgi are directed toward registering cards in mobile device wallets and both teach providing confirmation notification for card related processes.  Kalgi teaches the motivation of confirming registration in order to provide to the wallet holder success after an enrollment.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the registration of cards process to a mobile wallet and confirmation subject matter of Hagey to include confirmation of enrollment of Kalgi since Kalgi teaches the motivation of confirming registration in order to provide to the wallet holder success after an enrollment.
Both Hagey and Kalgi are directed toward registering cards in mobile device wallets and both teach storing enrolled cards.  Kalgi provides supporting evidence of storing registration of cards since both teach this process. 
Both Hagey and Kalgi are directed toward registering cards in mobile device wallets and teach merchant specific payment systems.  Kagli teaches that each merchant have their own payment systems with their issued stored value accounts.  Kalgi further teaches that authorization is performed by some payment servers that are not applied with other merchants as the accounts are the creation of individual merchants.  Accordingly Kalgi provides supporting evidence for the limitation of authorization with merchant accounts. 
In reference to Claim 2:
The combination of Hagey and Kalgi discloses the limitations of independent claim 1.  Hagey further discloses the limitations of dependent claim 2
(Original) The first payment server of claim 1 (see rejection of claim 1 above), 
Hagey does not explicitly teach:
wherein the card information includes at least one of a card issuer, a card number, a card password, an expiration date of the card, and a card validation code.
Kalgi teaches:
wherein the card information includes at least one of a card issuer, a card number, a card password, an expiration date of the card, and a card validation code ((Kalgi) in at least para 0070-0071, para 0078)
Both Hagey and Kalgi are directed toward processes where cards are added to mobile wallets.  Kalgi teaches the motivation of details with respect to card information for adding cards to wallets in order to automatically issue a new account number and update references in the event that a card number has been fraudulently compromised.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the registration of cards process to a mobile wallet of Hagey to include card information details as taught by Kalgi since Kalgi teaches the motivation of details with respect to card information for adding cards to wallets in order to automatically issue a new account number and update references in the event that a card number has been fraudulently compromised.  
In reference to Claim 7:
The combination of Hagey and Kalgi discloses the limitations of independent claim 1.  Hagey further discloses the limitations of dependent claim 7.
(Original) The first payment server of claim 1 (see rejection of claim 1), wherein the card information includes:
card information on a card, which is selected by a user through the second electronic device, of the card registered by the second electronic device ((Hagey) in at least para 0106, para 0108).
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub No. 2014/0046744 A1 by Hagey (Hagey), in view of US Pub No. 2015/0019944 A1 by Kalgi (Kalgi) as applied to claim 3 above, and further in view of US Pub No. 2007/0198432 A1 by Pitroda et al (Pitroda)
In reference to Claim 5:
The combination of Hagey and Kalgi discloses the limitations of independent claim 1.  Hagey further discloses the limitations of dependent claim 5.
(Currently Amended) The first payment server of claim 1 (see rejection of claim 1 above), wherein the processor is configured to:
receive a payment token from the financial company server when card registration is completed by the financial company server ((Hagey) in at least para 0106, para 0108, para 0316); and 
Hagey does not explicitly teach:
transmit the payment token to the first electronic device
Pitroda teaches:
transmit the payment token to the first electronic device ((Pitroda) in at least para 0048)
A token is a unit of value issued representing something else.  In payments a token represents a monetary value.   A promotional code is a form of payment token.  Both Hagey and Pirtoda are directed toward wallet transactions that incorporate tokens/promotional codes.  Pitroda teaches the motivation of the token being transmitted to the client computer and/or any other device for temporary personal use including information related to a purchase request, transmission of a receipt in order to store replicas.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the promotional codes transmission of Hagey to include transmitting such codes as taught by Pirtoda since Pitroda teaches the motivation of the token being transmitted to the client computer and/or any other device for temporary personal use including information related to a purchase request, transmission of a receipt in order to store replicas.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub No. 2014/0046744 A1 by Hagey (Hagey), in view of US Pub No. 2015/0019944 A1 by Kalgi (Kalgi) as applied to claim 1 above, and further in view of US Pub No. 2015/0127547 A1 by Powell et al. (Powell)
In reference to Claim 6:
The combination of Hagey and Kalgi discloses the limitations of independent claim 1.  Hagey further discloses the limitations of dependent claim 6.
(Original) The first payment server of claim 1 (see rejection of claim 1 above), wherein the card information includes:
Hagey does not explicitly teach:
card information on a card, which is the most recently used, or a card, which has the highest use frequency within a specified period of time, of the card registered by the second electronic device.
Powell teaches:
card information on a card, which is the most recently used, or a card, which has the highest use frequency within a specified period of time, of the card registered by the second electronic device ((Powell) in at least para 0091).
Both Hagey and Powell are directed toward registering card in a mobile wallet.  . Powell teaches the motivation of the issuer in order to have confidence that the account holder is genuine, that requested data is obtained which may include account information including length of time in the wallet, recent account activity...etc... It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the information received by the issuer related to wallet request to include the data as taught by Powell since Powell teaches the motivation of the issuer in order to have confidence that the account holder is genuine, that requested data is obtained which may include account information including length of time in the wallet, recent account activity...etc...
Claim 8-9 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub No. 2014/0046744 A1 by Hagey (Hagey), and further in view of US Pub No. 2015/0019944 A1 by Kalgi (Kalgi)
In reference to Claim 8:
Hagey teaches:
(Currently Amended) A method of performing card registration by a first payment server ((Hagey) in at least Abstract; para 0014), the method comprising:...
transmitting, to a second payment server, a request for card information on a card, which is registered by a second electronic device, in association with the account information ((Hagey) in at least par 0106-0108, para 0112)...;
receiving the card information from the second payment server ((Hagey) in at least par 0106-0108, para 0112); and 
transmitting, to a financial company server ((Hagey) in at least par 0106-0108, para 0112), ...storing, in the memory of the first payment server, the card information with a link to the account information when card registration is completed by the financial company server ((Hagey) in at least para 0040, para 0045, para 0099, para 0105-0108, para 0110, para 0112, para 0115-0116, para 0118), ..., and wherein the second electronic device provides a second payment service by internetworking with the second payment server through a second application ((Hagey) in at least para 0103, para 0120), and wherein the first payment server and the second payment server perform the different user authentication each other ((Hagey) in at least para 0039 wherein the prior art teaches issued accounts with respective merchants but not other merchants, para 0047 wherein the prior art teaches merchants payment processing system associated with merchant transaction terminal, para 0224, para 0312)
Hagey does not explicitly teach:
receiving a card registration request including account information from a first electronic device;
the card registration request of the first electronic device based on the received card information,
transmitting... from the second payment server without receiving a user input inputting the card information;
receiving a card registration result from the financial company server;
transmitting the card registration result to the first electronic device; and
... wherein the first electronic device provides a first payment service by internet working with the first payment server through a first application, and wherein the second electronic device provides a second payment service by internet working with the second payment server through a second application, ...
Kalgi teaches:
receiving a card registration request including account information from a first electronic device ((Kalgi)in at least para 0152 wherein the prior art teaches the utilizing user computer to login to wallet account to add a card to the mobile wallet account of the mobile device);
transmitting, to a second payment server, a request for card information on a card, which is registered by a second electronic device, in association with the account information, ((Kalgi) in at least para 0070-0073);
receiving the card information from the second payment server ((Kalgi) in at least para 0070-0073); and 
transmitting, to a financial company server, the card registration request of the first electronic device based on the received card information from the second payment server without receiving a user input inputting the card information ((Kalgi) in at least para 0070-0071, para 0138 wherein the prior art teaches an enrollment page with a pre-fill service to pre-populate information necessary for enrollment, para 0140, para 0145, para 0152-0153, para 0203, para 0321), 
receiving a card registration result from the financial company server ((Kalgi) in at least Fig. 12A; para 0121, para 0144-0145);
transmitting the card registration result to the first electronic device ((Kalgi) in at least Fig. 12A; para 0121, para 0144-0145); and
storing, in the memory of the first payment server, the card information with a link to the account information when card registration is completed by the financial server ((Kalgi) in at least para 0110-0111, para 0114, para 0117, para 0144), wherein the first electronic device provides a first payment service by internetworking with the first payment server through a first application ((Kalgi) in at least para 0052, para 0053-0054, para 0091), and wherein the second electronic device provides a second payment service by internetworking with the second payment server through a second application ((Kalgi) in at least para 0072, para 0181), wherein the first payment server and the second payment server perform the different user authentication each other. ((Kalgi) in at least para 0050, para 0070, para 0074, para 0078-0079, para 0083-0084, para 0088, wherein the prior art teaches plurality of merchants and account creation with individual merchants, para 0126, para 0175)
Both Hagey and Kalgi are directed toward registering cards in mobile device wallets.  Kalgi teaches the motivation of an embodiment where user computer is utilized to login to wallet account in order to add a card to the mobile wallet account of the mobile device.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the registration of cards process to a mobile wallet of Hagey to include utilizing a user computer to start the registration of card process of Kalgi since Kalgi teaches the motivation of an embodiment where user computer is utilized to login to wallet account in order to add a card to the mobile wallet account of the mobile device.
Both Hagey and Kalgi are directed toward registering cards in mobile device wallets.  Kalgi teaches the motivation of during an enrollment process of pre-populating information necessary for card enrollment into a form for enrollment for an advantage to the customer.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the registration of cards process to a mobile wallet of Hagey to include the population function of Kalgi since Kalgi teaches the motivation of during an enrollment process of pre-populating information necessary for card enrollment into a form for enrollment for an advantage to the customer.  
Both Hagey and Kalgi are directed toward registering cards in mobile device wallets and both teach providing confirmation notification for card related processes.  Kalgi teaches the motivation of confirming registration in order to provide to the wallet holder success after an enrollment.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the registration of cards process to a mobile wallet and confirmation subject matter of Hagey to include confirmation of enrollment of Kalgi since Kalgi teaches the motivation of confirming registration in order to provide to the wallet holder success after an enrollment.
Both Hagey and Kalgi are directed toward registering cards in mobile device wallets and both teach storing enrolled cards.  Kalgi provides supporting evidence of storing registration of cards since both teach this process. 
Both Hagey and Kalgi are directed toward registering cards in mobile device wallets and teach merchant specific payment systems.  Kagli teaches that each merchant have their own payment systems with their issued stored value accounts.  Kalgi further teaches that authorization is performed by some payment servers that are not applied with other merchants as the accounts are the creation of individual merchants.  Accordingly Kalgi provides supporting evidence for the limitation of authorization with merchant accounts. 
In reference to Claim 9:
The combination of Hagey and Kalgi discloses the limitations of independent claim 8.  Hagey further discloses the limitations of dependent claim 9.
(Original) The method of claim 8 (see rejection of claim 8 above), wherein the card information includes 
Hagey does not explicitly teach:
at least one of a card issuer, a card number, a card password, an expiration date of a card, and a card validation code.
Kalgi teaches:
at least one of a card issuer, a card number, a card password, an expiration date of a card, and a card validation code((Kalgi) in at least para 0070-0071, para 0078)
Both Hagey and Kalgi are directed toward processes where cards are added to mobile wallets.  Kalgi teaches the motivation of details with respect to card information for adding cards to wallets in order to automatically issue a new account number and update references in the event that a card number has been fraudulently compromised.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the registration of cards process to a mobile wallet of Hagey to include card information details as taught by Kalgi since Kalgi teaches the motivation of details with respect to card information for adding cards to wallets in order to automatically issue a new account number and update references in the event that a card number has been fraudulently compromised.  
In reference to Claim 14:
The combination of Hagey and Kalgi discloses the limitations of dependent claim 8.  Hagey further discloses the limitations of dependent claim 14.
(Original) The method of claim 8 (see rejection of claim 8 above), wherein the card information includes:
card information on a card, which is selected by a user through the second electronic device, of the card registered by the second electronic device. ((Hagey) in at least para 0106, para 0108).
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub No. 2014/0046744 A1 by Hagey (Hagey), in view of US Pub No. 2015/0019944 A1 by Kalgi (Kalgi) as applied to claim 8 above, and further in view of US Pub No. 2007/0198432 A1 by Pitroda et al (Pitroda)
In reference to Claim 12:
The combination of Hagey and Kalgi discloses the limitations of independent claim 8.  Hagey further discloses the limitations of dependent claim 12.
(Currently Amended) The method of claim 8 (see rejection of claim 8 above), further comprising: 
receiving a payment token from the financial company server when card registration is completed by the financial company server((Hagey) in at least para 0106, para 0108, para 0316); and 
Hagey does not explicitly teach:
transmitting the payment token to the first electronic device.
Pitroda teaches:
transmitting the payment token to the first electronic device ((Pitroda) in at least para 0048)
A token is a unit of value issued representing something else.  In payments a token represents a monetary value.   A promotional code is a form of payment token.  Both Hagey and Pirtoda are directed toward wallet transactions that incorporate tokens/promotional codes.  Pitroda teaches the motivation of the token being transmitted to the client computer and/or any other device for temporary personal use including information related to a purchase request, transmission of a receipt in order to store replicas.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the promotional codes transmission of Hagey to include transmitting such codes as taught by Pirtoda since Pitroda teaches the motivation of the token being transmitted to the client computer and/or any other device for temporary personal use including information related to a purchase request, transmission of a receipt in order to store replicas.
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub No. 2014/0046744 A1 by Hagey (Hagey), in view of US Pub No. 2015/0019944 A1 by Kalgi (Kalgi) as applied to claim 8 above, and further in view of US Pub No. 2015/0127547 A1 by Powell et al. (Powell)
In reference to Claim 13:
The combination of Hagey and Kalgi discloses the limitations of independent claim 8.  Hagey further discloses the limitations of dependent claim 13.
(Original) The method of claim 8 (see rejection of claim 8 above), wherein the card information includes:
Hagey does not explicitly teach:
card information on a card, which is the most recently used, or a card, which has the highest use frequency, of the card registered by the second electronic device.
Powell teaches:
card information on a card, which is the most recently used, or a card, which has the highest use frequency, of the card registered by the second electronic device. ((Powell) in at least para 0091).
Both Hagey and Powell are directed toward registering card in a mobile wallet.  . Powell teaches the motivation of the issuer in order to have confidence that the account holder is genuine, that requested data is obtained which may include account information including length of time in the wallet, recent account activity...etc... It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the information received by the issuer related to wallet request to include the data as taught by Powell since Powell teaches the motivation of the issuer in order to have confidence that the account holder is genuine, that requested data is obtained which may include account information including length of time in the wallet, recent account activity...etc...
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY M GREGG whose telephone number is (571)270-5050.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTINE BEHNCKE can be reached on (571)272-8103.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARY M GREGG/Examiner, Art Unit 3697                                                                                                                                                                                                        
/CHRISTINE M BEHNCKE/Supervisory Patent Examiner, Art Unit 3697